Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract Idea without significantly more. The claims recite  configure a machine learning model with a first set of hyperparameters from a pool of hyperparameters; generate a first validation score based on execution of the machine learning model configured with the first set of hyperparameters; update parameters of a probability determination model based on the first validation score; generate a first plurality of values corresponding to the first set of hyperparameters based on a first execution of the probability determination model; determine a second set of hyperparameters from the pool of hyperparameters based on the first plurality of values; and configure the machine learning model with the second set of hyperparameters.  This judicial exception is not integrated into a practical application because the claims recite Mathematical Concepts (Mathematical Relationships). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract Idea) because there is no positive outcome or result or improvement to any technical field. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8,12-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract Idea without significantly more, as explained above.
Allowable Subject Matter
2.		Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
3.		The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Ciurea US 20110258118 A1, relates to Systems and methods for using search technology to authenticate transactions are disclosed herein, see [0007]. Further Ciurea teaches “in step S714, after an authentication occurs using the risk parameters from step S712, user transaction history data may be returned to search engine server 510. This data may be transmitted via risk analysis server 580, with risk score 599 being updated as the user transaction history data is received, or the user transaction history data may be transmitted directly to search engine 510, with risk score being updated as the updated transaction data flows through the process from search engine server 510 to risk analysis server 580 in a new iteration of step S708”, see [0098]. 
Ciurea failed to teach or suggest for features/limitations of claims 9-10, which are depending from independent claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664